Citation Nr: 0613045	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of the rating reduction for service-connected 
prostate cancer from 100 percent to 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to December 1963 and from May 1964 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in May 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The proper procedures for a rating reduction were 
followed.  

3.  There is no evidence of any local recurrence, metastasis, 
or renal dysfunction related to the veteran's prostate 
cancer.  

4.  The veteran's service-connected residuals of prostate 
cancer are presently manifested by urinary frequency, but no 
evidence of the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.


CONCLUSION OF LAW

The criteria for a rating reduction for service-connected 
prostate cancer from 100 percent to 40 percent have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2001, 
May 2004, and July 2004.  Adequate opportunities to submit 
evidence and request assistance have been provided.  Service 
medical records and all identified and authorized evidence 
relevant to this matter have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished and because of the 
disposition of the present issue on appeal other notice 
requirements are not applicable at this time.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
these claims would not cause any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

752
8
Malignant neoplasms of the genitourinary system 

100

Note: Following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination 
at the expiration of six months. Any change in 
evaluation based upon that or any subsequent 
examination shall be subject to the provisions 
of §3.105(e) of this chapter. If there has been 
no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

38 C.F.R. § 4.115b, Diagnostic Code 7528 (2005).

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 
7101
0
38 C.F.R. § 4.115a (2005)

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day
20
38 C.F.R. § 4.115a (2005)

Urinary frequency:
Rating
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10
38 C.F.R. § 4.115a (2005)

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  
38 C.F.R. § 3.105(e) (2005).

In this case, VA records show that service connection was 
established for the residuals of left orchiectomy and left 
epididymectomy in an October 1991 rating decision.  The 
veteran was also awarded entitlement to special monthly 
compensation based upon loss of use of a creative organ.  
Medical records show the veteran's prostate cancer was onset 
in October 1999 and diagnosed by biopsy in December 1999.  
There was no evidence of metastatic disease upon examination 
in March 2000.  Radiation treatment seeds were implanted in 
his prostate in April 2000.  Private medical radiation 
oncology records dated in August 2000 noted the veteran 
complained of a slight increase in urinary symptoms and pain 
with orgasm during sex.  It was noted that he was doing well 
other than slightly increased urinary obstructive symptoms 
and that he was informed that pain with orgasm was a normal 
post-implant finding.

An April 2000 rating action awarded service connection for 
prostate cancer effective March 21, 2000.  A 100 percent 
rating was awarded.

On VA examination in October 2000 the veteran complained that 
since the seeds were planted he had experienced impotency, 
frequent urination, and testicle pain.  He reported he voided 
approximately six times daily and four times nightly.  He 
denied urinary incontinence and did not use absorbent pads, 
but stated occasionally his underwear would become wet.  The 
examiner's diagnoses included gross T1C prostate cancer, with 
residuals of erectile dysfunction, and dysuria and burning 
pain, by history.  

VA records show the veteran was notified of a proposed 
reduction for residuals of prostate cancer from 100 percent 
to 20 percent by correspondence dated August 3, 2001.  No 
evidence was received from the veteran and in an October 2001 
rating decision the rating was reduced to 20 percent 
effective from January 1, 2002.  

In his March 2002 notice of disagreement the veteran asserted 
that he had continued problems with frequent urination, at 
least five to six times nightly.  He also raised the issue of 
entitlement to service connection for colon ulcers and polyps 
and service connection was subsequently established for colon 
ulcers, stool incontinence, and proctitis in an April 2003 
rating decision.  In a March 2003 statement the veteran 
reported that he urinated at least ten times daily and that 
he had to wear a pad whenever he went out.  In an April 2003 
rating action the RO, in essence, amended the reduced rating 
from 20 percent to 40 percent effective from January 1, 2002.  
In his substantive appeal the veteran asserted that a 100 
percent rating was warranted because he would never be cancer 
free.

VA outpatient treatment records as well as private and 
service department records have been reviewed.  None of these 
records show findings of constant albuminuria, definite 
decrease in kidney function, hypertension at least 40 percent 
disabling under 38 C.F.R. § 4.104, diagnostic code 7101, as 
would support a finding of 60 percent under 38 C.F.R. 
§ 4.115a (renal dysfunction); and it is not shown that the 
veteran requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day, as would support a finding of 60 percent under 
38 C.F.R. § 4.115a (voiding dysfunction).  

VA examination in September 2005 noted the veteran reported 
complaints including impotence and inconsistency of strength 
of urinary stream.  The examiner's assessment noted there was 
no objective evidence of urinary incontinence.  It was also 
noted that it was commonly known that brachytherapy seeds did 
not demonstrate radioactivity beyond one year after 
implantation.  

Based upon the evidence of record, the Board finds the proper 
procedures for a rating reduction under Diagnostic Code 7528 
were followed.  The Board also finds that there is no 
evidence of any local recurrence, metastasis, or renal 
dysfunction related to this disorder.  While there is 
evidence that the veteran has urinary problems, there is no 
evidence the disorder requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  The veteran is presently receiving 
the maximum schedular rating for urinary frequency.  
Therefore, the rating reduction for service-connected 
prostate cancer from 100 percent to 40 percent was proper.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

The rating reduction for service-connected prostate cancer 
from 100 percent to 40 percent was proper; the appeal is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


